Exhibit 10.11

STEIN MART, INC.

2001 OMNIBUS PLAN

RESTRICTED STOCK AWARD AGREEMENT

(KEY EMPLOYEES AND ADVISORS)

THIS RESTRICTED STOCK AWARD AGREEMENT (KEY EMPLOYEES AND ADVISORS) (the “Award
Agreement”) is made and entered into as of the date set forth on the signature
page hereof (the “Grant Date”) by and between STEIN MART, INC., a Florida
corporation (“Company”), and the Participant whose signature is set forth on the
signature page hereof (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan, as
amended and restated effective June 21, 2016 (the “Plan”), the terms of which,
to the extent not stated herein, are specifically incorporated by reference in
this Award Agreement;

WHEREAS, the purpose of the Plan is to permit Awards under the Plan to be
granted to certain Participants of the Company and its Affiliates and to further
specify the terms and conditions under which such individuals may receive such
Awards;

WHEREAS, the Participant is now employed or otherwise engaged in an officer,
management or advisory capacity, and the Company desires him or her to remain in
such capacity to secure or increase his or her ownership of shares of the
Company’s common stock in order to increase his or her incentive and personal
interest in the success and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto hereby mutually covenant and
agree as follows:

1.     Restricted Stock Grant. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Participant the number of Shares of
Restricted Stock set forth on the signature page hereof.

2.    Nontransferability of Shares. The Shares of Restricted Stock are not
transferable other than by will or by the laws of descent and distribution.

3.    Grant and Vesting.

(a) Except as otherwise provided herein, provided that the Participant remains
employed by the Company on such date (each, a “Vesting Date”), the Shares of
Restricted Stock subject to this Award Agreement shall vest in accordance with
the following schedule (the “Service Condition”):

 

Grant Date Anniversary    Percentage of Restricted Stock Vesting

3rd Anniversary

   33%

4th Anniversary

   33%

5th Anniversary

   34%

 

1



--------------------------------------------------------------------------------

(b) The foregoing vesting schedule notwithstanding, the Committee (or the Board,
with respect to Awards to Advisor Participants who are also Non-Employee
Directors) has determined that if a Participant’s employment with the Company is
terminated due to death, Disability (as defined below), retirement on or after
the Participant’s 62nd birthday, or termination within twenty-four (24) months
following a Change of Control (each, a “Termination Event”)), then the Service
Condition shall be deemed to have been met as to the number of Shares of
Restricted Stock equal to the percentage of the total Service Condition which
has been met as of the Termination Event. By way of example, if a Participant
dies 18 months following the Grant Date of the Award, then the Participant (or
the Participant’s estate) will receive 30% of the Shares of Restricted Stock
that would otherwise have vested upon satisfaction of the Service Condition (18
months being equal to 30% of 60 months).

(c) For purposes of this Award Agreement, “Disability” shall mean that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment. The determination of
whether a Participant has a Disability shall be determined under procedures
established by the Committee. The Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates; provided, however, that, if any Award is subject to Code Section
409A, Disability shall only be given effect to the extent consistent with a
“disability” as defined under Code Section 409A.

4.     Certificate Issued. The certificate(s) evidencing the Shares of
Restricted Stock that are the subject of this Award Agreement are being
currently issued, but are subject to forfeiture until they vest as provided in
Section 3 above and will be treated as outstanding unless and until a forfeiture
occurs.

5.     Rights As Shareholder; No Right to Continued Employment. The Participant
shall have the rights as a holder of the Shares of Restricted Stock until and
unless and to the extent the Shares of Restricted Stock are forfeited and
cancelled as provided in Section 3 above; provided, however, that dividends
otherwise payable with respect to such Shares of Restricted Stock shall accrue
and not be paid unless and until the vesting of the Shares of Restricted Stock
with respect to which such dividends have accrued. Neither the Plan nor this
Award Agreement shall confer upon the Participant any right to be retained in
any position, including as a Key Employee or Advisor of the Company. Further,
nothing in the Plan or in this Award Agreement shall be construed to limit the
authority of the Company to terminate the Participant at any time, with or
without cause.

 

2



--------------------------------------------------------------------------------

6.    Tax Withholding.

(a)    It shall be a condition of the Award of the Shares of Restricted Stock
provided herein that the Participant, and the Participant hereby acknowledges
and agrees, shall pay to the Company upon its demand, such amount as may be
requested by the Company for the purpose of satisfying its liability to withhold
federal, state, or local income, employment or other taxes incurred by reason of
the Award provided herein or upon the vesting of the Shares of Restricted Stock.
The Company has the right to withhold any such taxes from any compensation paid
to a Key Employee Participant to the extent permitted by Section 409A of the
Code. The amount that will be due from the Participant, if any, will be
determined at the time the risk of forfeiture is removed and vesting occurs, or
if a Section 83(b) election (discussed below) is made, as of the Grant Date.

(b)    In the event that a Section 83(b) election is not made, the Participant
may elect to have the Company withhold that number of Shares of Restricted Stock
otherwise deliverable to the Participant upon the vesting of the Shares of
Restricted Stock or to deliver to the Company a number of Shares registered in
the name of the Participant, in each case having a Fair Market Value on the
Vesting Date equal to the maximum individual statutory rate in the Participant’s
jurisdiction for taxes required to be withheld as a result of the vesting of the
Shares of Restricted Stock. The election must be made in writing and must be
delivered to the Company prior to the Vesting Date of the Shares of Restricted
Stock. If the number of Shares so determined shall include a fractional Share,
the Participant shall deliver cash in lieu of such fractional Share. All
elections shall be made in a form approved by the Committee (or the Board, with
respect to Awards to Advisor Participants who are also Non-Employee Directors)
and shall be subject to disapproval, in whole or in part, by the Committee (or
the Board) in its sole discretion.

(c)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Award Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Award Agreement. The
Participant understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the fair market value of the
Shares of Restricted Stock as of the date the restrictions on the Shares lapse.
In this context, “restriction” includes the Service Condition set forth in
Section 3 hereof. The Participant understands that the Participant may elect to
be taxed at the time the Shares of Restricted Stock are granted under this Award
Agreement rather than when they become vested and no longer subject to a
substantial risk of forfeiture by filing an election under Section 83(b) of the
Code with the I.R.S. within 30 days of the Grant Date.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) WITHIN 30
DAYS OF THE GRANT DATE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF. THE PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
TO NOTIFY THE COMPANY OF THE PARTICIPANT’S DECISION SO THE COMPANY CAN ACCOUNT
FOR THE SHARES APPROPRIATELY.

7.     Powers of Company Not Affected. The existence of the Shares of Restricted
Stock shall not affect in any way the right or power of the Company or its
shareholders to make or

 

3



--------------------------------------------------------------------------------

authorize any combinations, subdivision or reclassification of the Shares or any
reorganization, merger, consolidation, business combination, exchange of Shares,
or other change in the Company’s capital structure or its business, or any issue
of bonds, debentures or stock having rights or preferences equal, superior or
affecting the Restricted Stock or the rights thereof or dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

8.     Interpretation by Committee. The Participant agrees that any dispute or
disagreement which may arise in connection with this Award Agreement shall be
resolved by the Committee (or the Board, with respect to Awards to Advisor
Participants who are also Non-Employee Directors), in its sole discretion, and
that any interpretation by the Committee of the terms of this Award Agreement or
the Plan and any determination made by the Committee under this Award Agreement
or the Plan may be made in the sole discretion of the Committee and shall be
final, binding, and conclusive. Any such determination need not be uniform and
may be made differently among Participants awarded Shares of Restricted Stock.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
shall govern and prevail.

9.    Compliance with Law. The issuance and/or transfer of the Shares of
Restricted Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Shares may be listed. No Shares shall be issued pursuant to this Award
Agreement unless and until any then applicable requirements of state or federal
laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel. The Participant understands that the Company is
under no obligation to register the Shares of Restricted Stock with the
Securities and Exchange Commission or any state securities commission or to list
the Shares of Restricted Stock on any stock exchange to effect such compliance.

10.     Miscellaneous.

(a)    This Award Agreement shall be governed and construed in accordance with
the laws of the State of Florida applicable to contracts made and to be
performed therein between residents thereof.

(b)    This Award Agreement may not be amended or modified except by the written
consent of the parties hereto.

(c)    The captions of this Award Agreement are inserted for convenience of
reference only and shall not be taken into account in construing this Award
Agreement.

(d)    Any notice, filing or delivery hereunder or with respect to the Award of
Shares of Restricted Stock shall be given to the Participant at either his usual
work location or his home address as indicated in the records of the Company and
shall be given to the Committee (or the Board, with respect to Awards to Advisor
Participants who are also Non-Employee Directors) or the Company at 1200
Riverplace Boulevard, Jacksonville, Florida 32202, Attention Corporate
Secretary. All such notices shall be given by first class mail, postage prepaid,
or by personal delivery.

 

4



--------------------------------------------------------------------------------

(e)    This Award Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns and shall be binding upon and inure
to the personal benefit of the Participant, any beneficiary and the personal
representative(s) and heirs of the Participant.

(f)    This Award Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Award Agreement transmitted by
facsimile transmission, by electronic mail or by any other electronic means will
have the same effect as physical delivery of the paper document bearing an
original signature.

(g)    The Participant hereby acknowledges receipt of a copy of the Plan and
this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Award Agreement.

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
by its duly authorized officer, and the Participant has hereunto affixed his
hand, all on the day and year set forth below.

 

  STEIN MART, INC. By:  

LOGO [g262560g0401083652475.jpg]

 

D. Hunt Hawkins – Chief Executive Officer   PARTICIPANT

Signed Electronically

Name  

No. of Shares of Restricted Stock:        # of Shares Granted

Grant Date:        Grant Date                                                   

 

5